Name: ECSC High Authority: Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  EU finance
 Date Published: 1952-12-30

 Avis juridique important|31952S0003ECSC High Authority: Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the Treaty /* CODIFIED VERSION CF 359Y0218(02) */ Official Journal 001 , 30/12/1952 P. 0004 - 0006 Finnish special edition: Chapter 1 Volume 1 P. 0005 Swedish special edition: Chapter 1 Volume 1 P. 0005 Danish special edition: Series I Chapter 1952-1958 P. 0004 English special edition: Series I Chapter 1952-1958 P. 0004 Greek special edition: Chapter 01 Volume 1 P. 0005 Spanish special edition: Chapter 01 Volume 1 P. 0005 Portuguese special edition Chapter 01 Volume 1 P. 0005 DECISION No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the TreatyTHE HIGH AUTHORITY, Having regard to Articles 49 and 50 of the Treaty; Having regard to Articles 6 and 7 of the Convention; Having regard to Decision No 2-52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the Treaty; Whereas it is for the High Authority to fix the rate of the levy, which may not exceed 1 %, and to determine the procedure for applying Decision No 2-52; DECIDES:Article 1The rate of the levies on output from 1 January 1953 is fixed as from that date at 0.3 % of the figures used as a basis of assessment for levies ; it shall increase by progressive stages every two months at the rate of 0.2 % of these figures but it may not exceed 0.9 %. Article 2The average value of the products on which the levies are assessed shall be fixed as follows in units of account of the European Payments Union: >PIC FILE= "T0000515"> Article 3The consumption figures used for calculating the deductions provided in Article 2 (2) of Decision No 2-52 shall be as follows: >PIC FILE= "T0000516"> Article 4The scale laid down in Article 2 (4) of Decision No 2-52 shall consequently be fixed as follows in units of account of the European Payments Union: >PIC FILE= "T0000517"> The corresponding scale expressed, for guidance, in the currencies of Member States of the Community shall be published at a later date. Article 5From 20 February 1953, undertakings shall, on the twentieth day of each month, for each establishment connected with them, submit to the Levy Office of the High Authority, in the form set out in the Annex, separate returns of the preceding month's output of the products listed in Article 1 of Decision No 2-52. Article 6The amount of the levies owed by undertakings pursuant to the decisions of the High Authority taken under Article 50 of the Treaty shall be increased by 1 % on the fifth day of the month following that in which payment falls due. That amount shall be subject to as many additional increases of 1 % as there are months of arrears since the date of the first increase. Article 7As a preliminary measure and in pursuance of Article 47 of the Treaty, undertakings shall submit to the Levy Office of the High Authority on 20 January 1953, in accordance with Article 5, returns of their output during the months of October, November and December 1952. Article 8This Decision shall enter into force in the Community on 1 January 1953.This Decision was considered and adopted by the High Authority at its meeting on 23 December 1952. For the High Authority The President Jean MONNET ANNEX TO DECISION No 3-52 OF 23 DECEMBER 1952 STATEMENT OF MONTHLY OUTPUT (Specimen form) >PIC FILE= "T0000518">